office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eb qp1 preno-103030-18 uilc date february third party communication none date of communication not applicable to david conrad area_counsel mountain states area denver tax_exempt_and_government_entities_division counsel from stephen b tackney deputy associate chief_counsel employee_benefits tax exempt and government entities subject application of sec_401 and sec_401 to a cash_balance_plan that offsets benefits with benefits under a defined_contribution_plan this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent issues you have asked the following questions regarding a floor-offset arrangement under which benefits under a defined_benefit_plan are offset by benefits under a defined_contribution_plan only for nonhighly compensated employees nhces so that for nhces who participate in both plans but not for highly compensated employees hces who participate in both plans benefits are eliminated under the defined_benefit_plan how may this combination of plans satisfy the conditions for combined testing on the basis of equivalent benefits under sec_1_401_a_4_-9 are the nhces whose benefit under the defined_benefit_plan is entirely offset considered to be benefitting under the defined_benefit_plan and to have a meaningful benefit under the defined_benefit_plan for purposes of determining whether the plan satisfies the minimum participation requirement of sec_401 preno-103030-18 conclusions the special rule_of sec_1_401_a_4_-3 under which an employee’s accrued_benefit under a plan includes that portion of the benefit that is offset by benefits under another plan applies only to the extent that the benefit is attributable to pre-participation service or past service therefore the offset is taken into account in determining whether the db dc plan is primarily defined benefit in character within the meaning of sec_1_401_a_4_-9 or consists of broadly available separate plans within the meaning of sec_401 -9 b v c because after the offset nhces receive no benefit under the defined_benefit_plan the db dc plan is not primarily defined benefit in character similarly the db dc plan does not consist of broadly available separate plans because the defined_benefit_plan does not satisfy the applicable conditions set forth in sec_1_401_a_4_-9 accordingly the db dc plan must satisfy the minimum aggregate allocation gateway of sec_1_401_a_4_-9 to be eligible for testing for nondiscrimination on the basis of equivalent benefits the special rule_of sec_1_401_a_26_-5 under which an offset of benefits under a defined_benefit_plan by benefits under another plan is disregarded does not apply to an offset that applies only to a subset of participants in the defined_benefit_plan because the offset must be taken into account and reduces the benefits of nhces under the defined_benefit_plan to zero the nhces do not benefit under the defined_benefit_plan within the meaning of sec_401 and sec_1_401_a_26_-2 and do not have a meaningful benefit under the plan’s prior benefit structure as specified in sec_1_401_a_26_-3 accordingly the nhces are not taken into account for purposes of satisfying the requirements of sec_401 facts the employer maintains a cash_balance_plan and a defined_contribution_plan for the benefit of its employees the defined_contribution_plan is a profit sharing plan to which the employer makes an annual contribution that is allocated ratably to all participants based on compensation all employees of the employer are eligible to participate in the defined_contribution_plan the cash_balance_plan covers two groups of participants the first group of participants all of whom are hces consists of the owner-employees of the employer this group of participants receives the lesser_of the maximum pay credit so that the resulting annual_benefit will not exceed the limitations of sec_415 and the maximum pay credit that enables the plan to comply with sec_401 determined using a method specified in the plan the second group of participants all of whom are nhces consists of the lowest-paid group_of_employees who are not owner-employees and who perform at least one hour_of_service during the plan_year the lowest-paid group is limited to the number of employees necessary so that the plan covers the lesser_of preno-103030-18 of the total number of employees for the plan_year or employees this second group of participants receives an annual pay credit of of compensation_for an owner-employee the accrued_benefit under the cash_balance_plan is the single_life_annuity payable at age that is the actuarial equivalent of the current balance of the cash balance account for a participant who is not an owner-employee the accrued_benefit under the cash_balance_plan is the single_life_annuity payable at age that is the actuarial equivalent of the current balance of the cash balance account offset by the single_life_annuity payable at age that is the actuarial equivalent of the participant's vested account balance attributable to employer contributions under the profit-sharing_plan because the benefits for this second group of participants attributable to employer contributions under the profit-sharing_plan is larger than the benefits payable under the cash_balance_plan absent the offset the offset for this second group_of_employees reduces the benefit under the cash_balance_plan to zero law and analysis issue sec_401 provides that a plan is a qualified_plan only if the contributions or the benefits provided under the plan do not discriminate in favor of highly-compensated employees hces sec_1_401_a_4_-1 requires that either the contributions or the benefits provided under the plan must be nondiscriminatory in amount to be nondiscriminatory in amount either the contributions alone or the benefits alone must be nondiscriminatory in amount it is not required that both the contributions and the benefits be nondiscriminatory in amount sec_1_401_a_4_-3 describes the rules for determining nondiscrimination in amount of employer_provided benefits under a defined_benefit_plan sec_1_401_a_4_-3 provides a number of safe harbors that apply to a plan that provides for uniform benefits and sec_1_401_a_4_-3 provides a general test that applies to a plan that does not provide for uniform benefits sec_1_401_a_4_-3 provides that the employer-provided benefits under a defined_benefit_plan are nondiscriminatory in amount for a plan_year if each rate group under the plan satisfies sec_410 for purposes of sec_1_401_a_4_-3 a rate group generally consists of an hce and all other employees with a normal accrual rate greater than or equal to the hce’s normal accrual rate and who also have a most valuable accrual rate greater than or equal to the hce’s most valuable accrual rate sec_1_401_a_4_-3 provides special rules of application sec_1_401_a_4_-3 provides that an employee’s accrued_benefit under a plan includes that portion of the benefit that is offset under an offset described in sec_1_401_a_4_-11 pertaining preno-103030-18 to offsets for pre-participation service the rule applies only to the extent that the benefit is attributable to periods for which the plan being tested credits pre-participation service or past service sec_1_401_a_4_-3 example illustrates that the rule applies to an offset for pre-participation service but not to an offset for concurrently earned benefits sec_1_401_a_4_-9 provides the requirements for testing situations in which plan aggregation or restructuring is used to satisfy nondiscrimination sec_1_401_a_4_-9 addresses a plan that consists of one or more defined contribution plans and one or more defined benefit plans a db dc plan specifically it provides that unless the db dc plan is primarily defined benefit in character or consists of broadly available separate plans the db dc plan must satisfy the minimum aggregate allocation gateway of sec_1_401_a_4_-9 for the plan_year in order to be permitted to demonstrate satisfaction of the nondiscrimination in amount requirement of sec_1_401_a_4_-1 on the basis of equivalent benefits sec_1_401_a_4_-9 provides that a db dc plan is primarily defined benefit in character if for more than of the non-highly compensated employees nhces benefitting under the plan the normal accrual rate for the nhce attributable to benefits provided under defined benefit plans that are part of the db dc plan exceeds the equivalent accrual rate for the nhce attributable to contributions under the defined contribution plans that are part of the db dc plan sec_1_401_a_4_-9 provides that a db dc plan consists of broadly available separate plans if the defined_contribution_plan and the defined_benefit_plan that are part of the db dc plan each would satisfy the requirements of sec_410 and the nondiscrimination in amount requirement of sec_1_401_a_4_-1 if each plan were tested separately and assuming that the average_benefit_percentage test of sec_1_410_b_-5 were satisfied for this purpose all defined contribution plans that are part of the db dc plan are treated as a single defined_contribution_plan and all defined benefit plans that are part of the db dc plan are treated as a single defined_benefit_plan sec_1_401_a_4_-9 provides that a db dc plan satisfies the minimum aggregate allocation gateway if each nhce has an aggregate normal allocation rate that is at least one third of the aggregate normal allocation rate of the hce with the highest such rate hce rate or if less of the nhce's compensation provided that the hce rate does not exceed of compensation if the hce rate exceed sec_25 of compensation then the aggregate normal allocation rate for each nhce must be pincite an additional exception from the minimum aggregate allocation gateway applies under some circumstances to a db dc plan that contains a defined_benefit_plan that is closed to new entrants see notice_2014_5 2014_2_irb_276 and successor notices extending the relief in notice_2014_5 see also proposed amendments to sec_1_401_a_4_-9 in reg-125761-14 fr date this exception does not apply under these facts and is not discussed further in this memorandum preno-103030-18 least increased by one percentage_point for each 5-percentage-point increment or portion thereof by which the hce rate exceed sec_25 the employer intends to aggregate the cash_balance_plan and the profit-sharing_plan for purposes of nondiscrimination testing accordingly in order to demonstrate satisfaction of the nondiscrimination requirements on the basis of equivalent benefits without satisfying the minimum aggregate gateway allocation the aggregated_plan must either be primarily defined benefit in character or consist of broadly available separate plans the db dc plan resulting from aggregating the cash_balance_plan and the profit-sharing_plan is not primarily defined benefit in character within the meaning of sec_1 a - b v b that is because for the nhces accruing pay credits under the plan the normal accrual rate attributable to benefits provided under the cash_balance_plan is zero as a result of the offset by the larger benefit attributable to the defined_contribution_plan the offset may not be disregarded because it is an offset for concurrently earned benefits and only an offset for pre-participation service may be disregarded therefore the benefit for each nhce does not exceed the equivalent accrual rate for the nhce attributable to contributions under the defined_contribution_plan the db dc plan resulting from aggregating the cash_balance_plan and the profit-sharing_plan does not consist of broadly available separate plans sec_1 a - b v c requires that to be considered broadly available separate plans each plan separately must satisfy the requirements of sec_410 and the nondiscrimination in amount requirement of sec_1_401_a_4_-1 if each plan were tested separately and assuming that the average_benefit_percentage test of sec_1_410_b_-5 were satisfied the cash_balance_plan does not separately meet the coverage requirements taking the offset into account because the benefits under the cash_balance_plan for participants who are nhces are reduced to zero under the offset as discussed above this offset may not be disregarded in testing the cash_balance_plan because it is not an offset attributable to pre-participation service and under sec_1_401_a_4_-3 the only offsets that may be disregarded are offsets attributable to pre-participation service after applying the offset to determine the accrued_benefit the cash_balance_plan does not satisfy the requirements of sec_410 when tested separately because an insufficient number of employees have normal and most valuable accrual rates greater than or equal to the rates of the hces since the aggregated_plan is not primarily defined benefit in character and does not consist of broadly available separate plans in order for the db dc plan to be permitted to demonstrate satisfaction of the nondiscrimination requirements on the basis of equivalent benefits nhces must receive sufficient allocations under the profit-sharing_plan to satisfy the minimum aggregate allocation gateway of sec_1_401_a_4_-9 issue preno-103030-18 sec_401 provides that a_trust that is part of defined_benefit_plan is a qualified_trust only if it benefits at least the lesser_of i employees of the employer or ii the greater of i percent of all employees of the employer or ii employees or if there is only employee such employee sec_1_401_a_26_-1 provides that a plan is a qualified_plan for a plan_year only if the plan satisfies sec_401 for the plan_year a plan that satisfies any of the exceptions described in sec_1_401_a_26_-1 passes sec_401 automatically for the plan_year a plan that does not satisfy one of those exceptions must satisfy sec_1_401_a_26_-2 in addition a defined_benefit_plan must satisfy sec_1_401_a_26_-3 with respect to its prior benefit structure finally a defined_benefit_plan that benefits former employees must separately satisfy sec_1_401_a_26_-4 with respect to its former employees sec_1_401_a_26_-1 provides exceptions for plans that do not benefit any highly compensated employees multiemployer plans certain underfunded defined benefit plans and certain plans involved in acquisition or disposition transactions of the employer sec_1_401_a_26_-2 provides that a defined_benefit_plan that does not meet an applicable exception must benefit at least the lesser_of employees or percent of the employer’s employees sec_1_401_a_26_-3 provides that a defined_benefit_plan that does not meet one of the exceptions in sec_1_401_a_26_-1 must satisfy sec_1_401_a_26_-3 with respect to its prior benefit structure sec_1_401_a_26_-3 provides that a plan’s prior benefit structure satisfies sec_1_401_a_26_-3 if the plan provides meaningful benefits to a group_of_employees that includes the lesser_of employees or percent of the employer’s employees sec_1_401_a_26_-3 provides that whether a plan is providing meaningful benefits or whether individuals have meaningful accrued_benefits under a plan is determined on the basis of all the facts and circumstances the relevant factors in making this determination include but are not limited to the level of current benefit accruals the comparative rate of accruals under the current benefit formula compared to prior rates of accrual under the plan the projected accrued_benefits under the current benefit formula compared to accrued_benefits as of the close of the immediately preceding plan_year the length of time the current benefit formula has been in effect the number of employees with accrued_benefits under the plan and the length of time the plan has been in effect a plan does not satisfy sec_1_401_a_26_-3 if it exists primarily to preserve accrued_benefits for a small_group of employees and thereby functions more as an individual plan for the small_group of employees or for the employer preno-103030-18 sec_1_401_a_26_-5 provides a rule for determining whether an offset_plan provides meaningful benefits sec_1_401_a_26_-5 provides that generally an employee is treated as accruing a benefit under a plan that includes an offset or reduction of benefits that satisfies sec_1_401_a_26_-5 or iii if either the employee accrues a benefit under the plan for the year or the employee would have accrued a benefit under the plan if the offset or reduction of the benefit were disregarded sec_1_401_a_26_-5 states an offset or reduction of benefits under a defined_benefit_plan satisfies the requirements of this paragraph a iii if the benefit formula provides a benefit that is offset or reduced by contributions or benefits under another plan that is maintained by the same employer and the following additional requirements are met the contributions or benefits under a plan that are used to offset or reduce the benefits under the positive portion of the formula being tested accrued under such other plan the employees who benefit under the formula being tested also benefit under the other plan on a reasonable and uniform basis and the contributions or benefits under the plan that are used to offset or reduce the benefits under the formula being tested are not used to offset or reduce that employee's benefits under any other plan or any other formula in the present case the cash_balance_plan does not meet any of the exceptions listed in sec_1_401_a_26_-1 therefore it must satisfy sec_1_401_a_26_-2 by benefitting a group_of_employees that includes the lesser_of employees or percent of the employer’s employees furthermore the cash_balance_plan must satisfy sec_1_401_a_26_-3 with respect to its prior benefit structure by providing meaningful benefits to a group_of_employees that includes the lesser_of employees or percent of the employer’s employees in order for the offset to be disregarded in determining whether the cash_balance_plan satisfies sec_1_401_a_26_-2 and -3 so that nhces who benefit under the cash_balance_plan disregarding the offset but not if the offset is taken into account are counted for purposes of satisfying these requirements the offset must fall within the exception of sec_1_401_a_26_-5 that exception applies to a defined_benefit_plan only if the benefit formula provides a benefit that is offset or reduced by a contribution or benefit under another plan in addition the regulations provide that employees who benefit under the formula being tested must also benefit under the other plan on a reasonable and uniform basis since as explained below the benefit under the cash_balance_plan is not fully offset or reduced by the benefit under another plan under which the preno-103030-18 employees who benefit under the cash_balance_plan benefit on a reasonable and uniform basis the offset may not be disregarded in determining whether the cash_balance_plan satisfies the minimum participation requirements of sec_401 an employer may argue that the reasonable and uniform basis requirement applies only to the coverage and benefits under the other plan and that the exception for a benefit that is offset or reduced by a contribution or benefit under another plan is not restricted to full offsets that apply to all participants in the defined_benefit_plan however this is an unreasonable interpretation of sec_1_401_a_26_-5 because the effect of an offset that does not apply fully to all participants is identical to the effect of an offset that applies uniformly to reduce benefits under the defined_benefit_plan by non-uniform benefits in the offsetting plan for example if each participant in an offsetting defined_contribution_plan receives an allocation of of compensation and therefore each participant has uniform benefits and the benefit under the defined_benefit_plan is offset by of the benefit under the defined_contribution_plan the offset applies uniformly and may be disregarded under sec_1_401_a_26_-5 but if the defined_contribution_plan provides for an allocation of of compensation to one group of participants and of compensation to another group of participants so that the employees do not benefit under the defined_contribution_plan on a uniform basis application of the offset results in the group with the allocation experiencing a larger benefit reduction as a result of the offset than the group with the allocation under sec_1 a - a this offset may not be disregarded because employees who benefit under the defined_benefit_plan being tested do not also benefit under the offsetting defined_contribution_plan on a reasonable and uniform basis if instead all allocations to participants under the defined_contribution_plan are of compensation but the offset under the defined_benefit_plan is of the defined_contribution_plan benefits for one group of participants and for another group the reduction in the benefits in the defined_benefit_plan being tested is identical to the reduction in the prior alternative offset formulation which does not satisfy the exception in sec_1_401_a_26_-5 the regulations under sec_1_401_a_26_-5 are intended to have a meaningful effect and prohibit certain arrangements this goal would not be accomplished if the regulations could be applied to make the requirements so easily circumvented to achieve the prohibited result accordingly the only reasonable reading of sec_1_401_a_26_-5 is that a benefit that is offset or reduced by a contribution or benefit under another plan refers to a benefit to the extent it is offset or reduced by contributions or benefits under that other plan in the same manner for all participants if the offset were not required to be applied in the same manner for all participants in the defined_benefit_plan then as demonstrated above the uniformity provision with respect to the other plan would be rendered meaningless in addition the effect of such a non-uniform offset would be that the participants in the other plan do not in effect receive uniform benefits under that plan because the use of the defined_contribution_plan benefit to offset the defined_benefit_plan benefit effectively diminishes the value of the defined_contribution_plan benefit for some participants but not for others preno-103030-18 under the terms of the cash_balance_plan the benefits for nhce participants are reduced to zero by the offset of the profit-sharing_plan benefit while the benefits for owner-employee participants are not offset since the offset does not apply to all of the employees in the cash_balance_plan but only to nhces it may not be disregarded as a result of the offset nhce participants do not benefit under the cash_balance_plan and have not accrued a meaningful benefit under the cash_balance_plan moreover the operation of the offset causes the cash_balance_plan to exist primarily to preserve accrued_benefits for a small_group of employees therefore the nhce participants in the cash_balance_plan are not taken into account for purposes of determining whether the cash_balance_plan satisfies the requirements of sec_1_401_a_26_-2 and -3 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call laura warshawsky at -317-6799 or linda marshall at if you have any further questions
